 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NICOLAS VASQUEZ, II.,                              No. 2:19-cv-2332 AC P
12                       Petitioner,
13            v.                                         ORDER
14    JIM ROBERTSON,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. However, while petitioner has filed a certification of funds

19   and a copy of his inmate trust account statement, he has not filed an in forma pauperis

20   application. See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be provided the opportunity to

21   submit a completed application in support of a request to proceed in forma pauperis.

22           In accordance with the above, IT IS HEREBY ORDERED that:

23           1. Petitioner shall submit, within thirty days from the date of this order, an application in

24   support of his request to proceed in forma pauperis. He is not required to submit another

25   certification of funds or trust account statement. Failure to comply with this order will result in a

26   recommendation that this action be dismissed.

27   /////

28   /////
                                                        1
 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   DATED: November 20, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
